UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-Q/A (Mark one) x Quarterly Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 For the quarterly period ending June 30, 2007 o Transition Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-29613 TIDELANDS OIL & GAS CORPORATION (Exact name of small business issuer as specified in its charter) Nevada 66-0549380 (State of incorporation) (IRS Employer ID Number) 1862 West Bitters Rd., San Antonio, TX 78248 (Address of principal executive offices) (210) 764-8642 (Issuer's telephone number) Securities registered under Section 12 (b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock - $0.001 par value Check whether the issuer has (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definitions of "accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o, Accelerated filer o, Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2of the Exchange Act. Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS As of August 14, 2007, there were 106,084,806shares of Common Stock issued and outstanding. Transitional Small Business Disclosure Format: YesoNo x Table of Contents EXPLANATORY NOTE As previously disclosed in our report on Form 8-K filed on November 19, 2007, the Board of Directors of Tidelands Oil & Gas Corporation, after discussions with our registered independent public accounting firm, determined that the accounting treatment of certain options issued to its directors (the “Options”) originally reported on its Quarterly Report of Form 10-Q for the three and six months ended June 30, 2007 was incorrect and required revision.We are filing this amendment to the prior report on Form 10-Q for the period ended June 30, 2007 to make this correction. This Amendment corrects the accounting treatment of the Options to comply with the provisions of Financial Accounting Standards Board Statement No. 123 Share Based Payment (FAS 123(R)).FAS 123(R) was adopted by the Company on January 1, 2006; however, with respect to the Options, the Company inadvertently failed to record the appropriate expense for such Options in accordance with FAS 123(R). The Company uses the Black-Scholes option pricing model to compute the fair value of stock options, which requires the Company to make the following assumptions: ● The risk-free interest rate is based on the short-term Treasury bond at date of grant. ● The dividend yield on the Company’s common stock is assumed to be zero since the Company does not pay dividends and has no current plans to do so. ● The market price volatility of the Company’s common stock is based on daily historical prices for the twelve months previous to the grant date. ● The term of the grants is the current year since all grants are vested at the time of the grants; therefore, the entire fair value of stock-based compensation was recorded in 2007. We have also revised the related narrative as it relates to these changes in the condensed consolidated financial statements, including additional disclosure in the Notes thereto under the heading “Summary of Restated Interim Reports” and have revised the disclosure in Part I, Item 2 “Management’s Discussion and Analysis” and Part I, Item 4 “Controls and Procedures”.In addition, currently-dated certifications from our Chief Executive Officer and Chief Financial Officer have been included as exhibits to this Amendment. Other than as set forth above, there are no other significant changes to the original 10-Q and this 10-Q/A does not reflect events occurring after the filing of the original 10-Q, or modify or update disclosures therein in any other way. 1 Table of Contents TIDELANDS OIL & GAS CORPORATION FORM 10-Q Table of Contents PART I Financial Information Item 1 Financial Statements Unaudited 3 Condensed Consolidated Balance Sheets as of June 30, 2007 (Restated) and December 31, 2006 4 Condensed Consolidated Statements of OperationsFor the Three Months Ended June 30, 2007 (Restated) and 2006 5 Condensed Consolidated Statements of Operations For the Six Months Ended June 30, 2007 (Restated) and 2006 6 Condensed Consolidated Statements of Cash FlowsFor the Six Months Ended June 30, 2007 (Restated) and 2006 7 Notes to Unaudited Condensed Consolidated Financial Statements 8-19 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3 Quantitative and Qualitative Disclosures About Market Risk 23 Item 4 Controls and Procedures 23 PART II Other Information Item 1 Legal Proceedings 24 Item 1A Risk Factors 24 Item 2 Unregistered Sale Of Equity Securities And Use Of Proceeds 24 Item 3 Defaults Upon Senior Securities 25 Item 4 Submission Of Matters To Vote Of Security Holders 25 Item 5 Other Information 25 Item 6 Exhibits 25 Signature 2 Table of Contents PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements TIDELANDS OIL & GAS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS June 30, 2007 December 31, 2006 (Restated- Note 7) (Unaudited) Current Assets: Cash $ 85,762 $ 367,437 Accounts and Other Receivable 163,438 388,754 Inventory 115,782 84,030 Prepaid Expenses 411,571 148,551 Total Current Assets 776,553 988,772 Property Plant and Equipment, Net 10,995,265 12,364,359 Other Assets: Deposits 187,324 56,708 Cash Restricted 53,703 52,642 Deferred Charges 0 565,221 Goodwill 1,158,937 1,158,937 Total Other Assets 1,399,964 1,833,508 Total Assets $ 13,171,782 $ 15,186,639 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current Maturities - Note Payable $ 7,303,290 $ 225,000 Accounts Payable and Accrued Expenses 2,381,748 1,624,752 Customer Deposits 9,150 0 Reserve for Litigation 2,250,000 2,250,000 Total Current Liabilities 11,944,188 4,099,752 Long-Term Debt 0 8,934,294 Total Liabilities 11,944,188 13,034,046 Stockholders’ Equity: Common Stock, $.001 Par Value per Share, 250,000,000 Shares Authorized, 104,908,344 and 86,457,922 Shares Issued and Outstanding at June 30, 2007 and December 31, 2006 Respectively 104,909 86,459 Additional Paid-in Capital 55,434,193 46,703,202 Subscriptions Receivable (110,000 ) (220,000 ) Minority Interest - - Accumulated (Deficit) (54,201,508 ) (44,417,068 ) Total Stockholders’ Equity 1,227,594 2,152,593 Total Liabilities and Stockholders’ Equity $ 13,171,782 $ 15,186,639 See Accompanying Notes to Unaudited Consolidated Financial Statements 3 Table of Contents TIDELANDS OIL & GAS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Three Months Ended June 30, 2007 June 30, 2006 (Restated) Revenues: Gas Sales and Pipeline Fees $ 405,372 $ 392,108 Construction Services 78,627 15,016 Total Revenues 483,999 407,124 Expenses: Cost of Sales 206,876 206,413 Operating Expenses 92,732 99,587 Depreciation 123,135 116,038 Impairment Loss 2,605,061 0 Interest Expense 182,322 373,950 Stock-Based Compensation – Related Parties 1,105,498 597,500 Sales, General and Administrative 834,858 1,002,303 Total Expenses 5,150,482 2,395,791 (Loss) From Operations (4,666,483 ) (1,988,667 ) Other Income (Expense) (Loss) on Sale of Assets (6,888 ) 0 Interest and Dividend Income 7,249 28,118 Miscellaneous 38 0 Total Other Income (Expenses) 399 28,118 Net (Loss) $ (4,666,084 ) $ (1,960,549 ) Net (Loss) Per Common Share: Basic and Diluted $ (0.05 ) $ (0.03 ) Weighted Average Number of Common Shares Outstanding 101,798,627 80,080,815 See Accompanying Notes to Unaudited Condensed Consolidated Financial Statements 4 Table of Contents TIDELANDS OIL & GAS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Six Months Ended Six Months Ended June 30, 2007 June 30, 2006 (Restated) Revenues: Gas Sales and Pipeline Fees $ 1,407,254 $ 1,064,614 Construction Services 180,716 144,404 Total Revenues 1,587,970 1,209,018 Expenses: Cost of Sales 774,597 583,279 Operating Expenses 176,103 184,118 Depreciation 245,744 231,802 Impairment Loss 2,605,061 0 Interest Expense 528,426 485,009 Stock-Based Compensation – Related Parties 4,872,498 1,187,400 Sales, General and Administrative 2,171,005 2,255,345 Total Expenses 11,373,434 4,926,953 (Loss) From Operations (9,785,464 ) (3,717,935 ) Other Income (Expense) (Loss) on Sale of Assets (6,888 ) 0 Interest and Dividend Income 7,874 61,739 Miscellaneous 38 0 Total Other Income (Expenses) 1,024 61,739 Net (Loss) $ (9,784,440 ) $ (3,656,196 ) Net (Loss) Per Common Share: Basic and Diluted $ (0.10 ) $ (0.05 ) Weighted Average Number of Common Shares Outstanding 95,683,133 79,876,700 See Accompanying Notes to Unaudited Condensed Consolidated Financial Statements 5 Table of Contents TIDELANDS OIL & GAS CORPORATION STATEMENTS OF CONDENSED CONSOLIDATED CASH FLOWS (UNAUDITED) Six Months Ended Six Months Ended June 30, 2007 June 30, 2006 (Restated) Cash Flows Provided (Required) By Operating Activities: Net (Loss) $ (9,784,440 ) $ (3,656,196 ) Adjustments to Reconcile Net (Loss) to Net Cash Provided (Required) By Operating Activities: Depreciation 245,744 231,802 Impairment Loss 2,605,061 0 Issuance of Common Stock: For Services Provided – Related Parties 4,872,498 1,187,400 For Services Provided – Other 908,967 311,900 Changes in: Accounts Receivable 225,316 161,714 Inventory (31,752 ) 57,858 Prepaid Expenses (208,854 ) (115,873 ) Deferred Charges 565,221 (1,264,245 ) Deposits (50 ) (60,000 ) Restricted Cash (1,061 ) 25,096 Accounts Payable and Accrued Expenses 1,100,240 (89,539 ) Customer Deposits 9,150 0 Net Cash Provided (Required) By Operating Activities 506,040 (3,210,083 ) Cash Flows(Required) By Investing Activities: Proceeds from Sale of Assets 2,200 0 Acquisitions of Property, Plant and Equipment (1,483,911 ) (1,383,436 ) Net Cash (Required) By Investing Activities (1,481,711 ) (1,383,436 ) See Accompanying Notes to Unaudited Condensed Consolidated Financial Statements 6 Table of Contents TIDELANDS OIL & GAS CORPORATION STATEMENTS OF CONDENSED CONSOLIDATED CASH FLOWS (CONTINUED) (UNAUDITED) Six Months Ended Six Months Ended June 30, 2007 June 30, 2006 (Restated) Cash Flows Provided by Financing Activities: Proceeds from Stock Subscriptions Receivable 0 110,000 Proceeds from Exercise of Stock Option 550,000 0 Proceeds from Long-Term Loans 0 6,678,415 Proceeds from Short-Term Loan 143,996 0 Repayment of Loan by Related Party 0 3,219 Net Cash Provided by Financing Activities 693,996 6,791,634 Net Decrease (Increase) in Cash (281,675 ) 2,198,115 Cash at Beginning of Period 367,437 1,113,911 Cash at End of Period $ 85,762 $ 3,312,026 Supplemental Disclosures of Cash Flow Information: Cash Payments for Interest $ 103,301 $ 408,657 Cash Payments for Income Taxes $ 0 $ 0 Non-Cash Investing and Financing Activities: Issuance of Common Stock: Payments of Accrued Expenses & Accounts Payable $ 343,244 $ 445,000 Conversion of Debentures 2,000,000 0 Legal Fee – Retainer 130,566 0 Prepaid Legal Fees 54,166 0 Cancellation of Common Stock: In Payment of Stock Subscription (110,000 ) 0 Total Non-Cash Investing and Financing Activities $ 2,417,976 $ 445,000 See Accompanying Notes to Unaudited Condensed Consolidated Financial Statements 7 Table of Contents TIDELANDS OIL & GAS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (UNAUDITED) NOTE 1–BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements for the six month periods ended June 30, 2007, and 2006, have been prepared in conformity with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Regulation S-X.Please note that the prior year’s presentations for the Condensed Consolidated Statement of Operations and the Condensed Consolidated Statements of Cash Flows were changed to conform to current year’s presentation.The financial information as of December 31, 2006, is derived from the registrant’s Form 10-K for the year ended December 31, 2006.Certain information or footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission. The preparation of condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.In the opinion of management, the accompanying financial statements include all adjustments necessary (which are of a normal and recurring nature) for the fair presentation of the results of the interim periods presented.While the registrant believes that the disclosures presented are adequate to keep the information from being misleading, it is suggested that these accompanying financial statements be read in conjunction with the registrant’s audited consolidated financial statements and notes for the year ended December 31, 2006, included in the registrant’s Form 10-K for the year ended December 31, 2006. Operating results for the six-month period ended June 30, 2007, are not necessarily indicative of the results that may be expected for the remainder of the fiscal year ending December 31, 2007.The accompanying unaudited condensed consolidated financial statements include the accounts of the registrant, its wholly-owned subsidiaries, Rio Bravo Energy, LLC, Sonora Pipeline, LLC, Sonterra Energy Corporation, Arrecefe Management, LLC, Marea Associates, LP, Reef Ventures, LP, Reef International, LLC, Reef Marketing, LLC, Terranova Energia S. de R. L. de C. V., Esperanza Energy, LLC, and Tidelands Exploration &
